
	
		II
		111th CONGRESS
		2d Session
		S. 3685
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2010
			Mr. Pryor (for himself,
			 Mrs. Boxer, and Mr. Rockefeller) introduced the following bill;
			 which was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide the Federal Trade Commission with oversight
		  authority over insurance issuers.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Competition and Transparency
			 Act of 2010.
		2.Federal Trade
			 Commission oversight over insurance issuersSection 6 of the Federal Trade Commission
			 Act (15 U.S.C. 46) is amended in the undesignated matter following subsection
			 (l), by striking Nothing and all that follows through was
			 made. and inserting the following:
			
				Notwithstanding the Act of March
				9, 1945 (15 U.S.C. 1011 et seq.) and the definition of corporation in section
				4, the Commission may use the authority described in this section to conduct
				studies, prepare reports, and disclose information relating to insurance,
				without regard to whether the subject of the study, report, or the information
				is for-profit or not-for-profit.
				Subject to
				the Act of March 9, 1945 (15 U.S.C. 1011 et seq.) and notwithstanding the
				definition of corporation in section 4, the provisions of this Act shall apply
				to an insurer without regard to whether such insurer is for-profit or
				not-for-profit. For purposes of this paragraph, an employer or membership
				organization not organized for its own profit or that of its members that
				provides health care or medical malpractice benefits only to its employees or
				members shall not be deemed to be a health insurer or a medical malpractice
				insurer, provided that this exclusion shall not apply to a separate entity that
				issues insurance or to an organization whose sole or primary membership benefit
				is
				insurance.
				.
		
